          Case 1:18-cv-05530-CM Document 76 Filed 01/16/19 Page 1 of 1

                         LANKLER SIFFERT & WOHL LLP
                                           ATTORNEYS AT LAW

                                           500 FIFTH AVENUE
                                                                                TELEPHONE (212) 921-8399
                                     NEW YORK, N.Y. 10110-3398                  TELEFAX     (212) 764-3701
                                           WWW.LSWLAW.COM




                                                          January 16, 2019

BY ECF

Hon. Colleen McMahon
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     Encompass Aviation, LLC v. Surf Air Inc., 18 Civ. 5530 (CM)

Dear Judge McMahon:

        We represent plaintiff Encompass Aviation, LLC (“Encompass”) in the above action. We
are pleased to inform the Court that the parties have agreed to a settlement in principle of all claims
and counterclaims. The parties jointly request that the Court stay all court-ordered deadlines and
allow the parties to submit a stipulation of dismissal in 30 days.

        In light of the parties’ settlement in principle, Encompass will not submit tonight its response
to Surf Air Inc.’s (“Surf”) supplemental briefing on its motion for a preliminary injunction.

       Surf has consented to the submission of this letter.


                                                      Respectfully submitted,



                                                      Matthew G. Coogan
